DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-3, 6, 8-10 are pending.
Claims 4-5 and 7 are cancelled.
Claim(s) 1-3, 6, 8-10 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 04/21/2021.
Claims 1 and 9 are amended. Accordingly, the amended claims are being fully considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney of record Barry Choobin (Registration No. 60128) on 05/06/2021.
The application has been amended as follows:
Claims 1-3, 6, 8-10 are amended:
	The examiner’s amendments are proposed to address the following issues:
Overcome minor informalities with multiple limitations of the claims,
Maintain consistency in elements of the claims, and
Overcome 35 U.S.C. 112(b) antecedent basis issues.
	Note that the proposed examiner’s amendment portions are bolded and strikethrough portions are proposed to be deleted. 

Claim 1:
	A system for remote and non-intrusive monitoring of a plurality of assets and entities, the system comprises: 
	a plurality of sensors configured for measuring a plurality of physical parameters of an asset and/or entity of the plurality of assets and entities; and 
	a transceiver coupled with each  of the plurality of sensors, and wherein the transceiver is configured for transmitting the plurality of physical parameters measured by the sensors;  
	a control station/central platform module communicatively coupled to the plurality of sensors and the transceiver, and wherein the control station/central platform module is 2configured for transmitting one or more operational instructions to plurality of measured physical parameters from the sensors; 
	a processing unit provided in the control station/central platform module, and wherein the processing unit is configured for processing the  plurality of measured physical parameters received from the plurality of sensors; 
	an analyzer unit provided in the control station/central platform module, and wherein the analyzer unit is configured for analyzing the plurality of measured physical parameters to detect an anomaly; and 
	a machine learning module provided in the control station/central platform module, and wherein the machine learning module is configured for identifying context related to the plurality of measured physical parameters and extracting relevance of each of the plurality of measured physical parameters  to contextually provide actions to be taken; 
	a client module remotely or locally connected to the control station/central platform module through wired or wireless means, and wherein the client module is configured for receiving a plurality of information from   the control station/central platform module, and wherein the plurality of information  comprise total run time alerts and anomaly detection alerts, and 
	wherein the client module is further configured for transmitting a plurality of commands to  the control station/central platform module, and wherein the plurality of 3commands comprise reset device command, auto learn command, new threshold command and a command for setting time alerts,
the plurality of sensors are configured for  using with any type of  assets and entities of the plurality of assets and entities and for acting as an add-on module to measure  performance of machines, physical structures and human employees in an organization, and 
	wherein the plurality of sensors are provided as a wearable device when the entity is the human employee in  the organization, and 
	wherein the plurality of sensors are designed to be attached to  apparel or work apparatus of the human employee, and 
	wherein the plurality of sensors are configured for monitoring  environmental conditions in which an employee is engaged in work related activities by measuring a plurality of physical parameters in the working environment for sensing an unsafe working environment for the employee in the organization and for measuring a time spent by the employee in performing the work related activities, and 
	wherein the plurality of assets and entities are machines, equipments, human users and computing devices, and 
	wherein the physical structures  include bridges over railways,  bridges over water bodies, escalators, apartments, skyscrapers, bridges for metro, flyover and elevator structures, and 
	wherein the plurality of  assets and entities are remotely located assets and entities across geographies.



Claim 2:
	The system according to claim 1, wherein the plurality of sensors are further configured for collecting data related to a time taken by an asset and/or an entity of the plurality of assets and entities in a particular activity to determine one or more states/conditions of the asset and/or entity, and wherein the one or more states/conditions  comprise an Idle state/condition, an  activity state/condition and an  anomaly state/condition.

Claim 3:
	The system according to claim 1, wherein the asset and/or entity is judged to be in idle state/condition, when the asset and/or entity is found/sensed to be not performing any one of a plurality of preset activities, and 
	wherein the  asset and/or entity is judged to be in active state/condition, when the asset and/or entity is found/sensed to be performing at least one of the preset activities, and 
	wherein the asset and/or entity is judged to be in  anomaly state/condition, when  a measured parameter of the plurality of measured parameters crosses a pre-defined  anomaly threshold value, and 
	wherein the system is further configured for providing an alert to the  asset and/or entity by communicating through the control station/central platform module.

Claim 6:
	The system according to claim 1, wherein the machine learning module is further configured for learning and updating  threshold values for  the plurality of measured physical parameters

Claim 8:
	The system according to claim 1, further comprises an alert generation module provided in the control station/central platform module, and wherein the alert generation module is configured for generating an alert upon detecting the at least one anomaly.

Claim 9:
	A method for remote and non-intrusive monitoring of a plurality of assets and entities, the method comprising the steps of: 
	installing a plurality of sensors at one or more predetermined locations  of a physical structure to be monitored; 
	measuring, as parameters, vibrations and changes in an orientation of the physical structure  in a three dimensional axis using the plurality of sensors; 
	transmitting the measured parameters to a control station/central platform module via transceiver coupled to each  of the sensors; 
	processing and analyzing the  received measured parameters to detect an anomaly using a processing unit and an analyzer unit respectively; and 
	generating an alert upon detecting the at least one anomaly; 
connecting a client module remotely or locally to the control station/central platform module through wired or wireless means, and wherein the client module is configured for receiving a plurality of information from , and wherein the plurality of 6information  comprise total run time alerts and anomaly detection alerts, and 
	wherein the client module is further configured for transmitting a plurality of commands to  the control station/central platform module, and wherein the plurality of commands comprise reset device command, auto learn command, new threshold command and a command for setting time alerts; 
	wherein the plurality of sensors  are configured for  using with any type of  assets and entities of the plurality of assets and entities and for acting as an add-on module to measure  performance of machines, physical structures and human employees in an organization, and 
	wherein the plurality of sensors are provided as a wearable device when the entity is the human employee in  the organization, and 
	wherein the plurality of sensors are designed to be attached to  apparel or work apparatus of the human employee, and 
	wherein the plurality of sensors are configured for monitoring  environmental conditions in which an employee is engaged in work related activities by measuring a plurality of physical parameters in the working environment for sensing an unsafe working environment for the employee in the organization and for measuring a time spent by the employee in performing the work related activities, and 
wherein the plurality of assets and entities are machines, equipments, human users and computing devices, and
	wherein the physical structures  include bridges over railways, bridges over water bodies, escalators, apartments, 7skyscrapers, bridges for metro, flyover and elevator structures, and 
	wherein the plurality of  assets and entities are remotely located assets and entities across geographies.

Claim 10:
	The method according to claim 9, wherein the method further comprises the step of identifying context related to the measured parameters and extracting relevance of each of the measured parameters  to contextually provide actions to be taken using a machine learning module.









Reasons for Allowance
Claims 1-3, 6, 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The proposed examiner’s amendments overcome all the 35 USC § 112 issues and minors informalities of the claim limitations:
	The proposed examiner’s amendments overcome all the 35 USC § 112 issues and minors informalities of the claim limitations of the claims 1-3, 6, 8-10.
35 USC § 103 rejections withdrawn:
	Applicant’s amendments to claims 1 and 9 and the examiner’s amendments to claims 1-3, 6, 8-10 have overcome all the 35 USC § 103 rejections to claims 1-3, 6, 8-10 as set forth in the previous office action; accordingly, all the 35 USC § 103 rejections to the claims 1-3, 6, 8-10 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claims 1 and 9 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. § 103 of claims 1 and 19 have been fully considered and are persuasive. See pages 12-13 of the applicant’s remarks and arguments submitted on 03/21/2019:
“The claims are amended to recite….These limitations of the amended claims are not explicitly taught in the specification  and  claims of the cited  references” (Page(s): 11-13)
	“The claim 1 is amended to include the limitations of claim 7 to recite the plurality of sensors are configured for monitoring the environmental conditions in which an employee is engaged in work activities by measuring a plurality of physical parameters in the working environment (para 0012) for sensing an unsafe working environment for the employee in the organization (para 0013) and for measuring a time spent by the employee in performing the work related activities, and wherein the plurality of  assets and entities are machines, equipments, human users and computing devices (para 0033), and wherein the physical structures includes bridges over railways and bridges over water bodies, escalators, apartments, skyscrapers, bridges for metro, flyover and elevator structures (para 0028,0083).” 
	“The claim 9 is amended to recite”
	“These limitations of the amended claims are not taught in the specification and claims of the cited references”
(Page(s): 14-15)
	Applicant’s arguments as discussed above are persuasive. In response to applicant’s arguments and amendments to claims 1 and 9, and in view of the examiner’s amendments to claims 1-3, 6, 8-10, all the 35 U.S.C. § 103 rejections as set forth in the previous office action have been withdrawn.

Claims 1-3, 6, 8:
Claim 1:
	Regarding claim 1, Vainberg et al. (US20150066782A1), Schick et al. (US20020065698A1), Ali et al. (US20150077263A1), DOUROS et al. (US20020120374A1), and Shum (US20070021269A1) disclose all the elements as presented in the previous office action mailed on 12/21/2020.
However, regarding the amended claim 1, Vainberg et al. (US20150066782A1) discloses, “a client module remotely or locally connected to the control station/central platform module through wired or wireless means,” [See the client module (e.g.; RMS 14) is remotely (e.g.; network 16) connected to the central control server 10: “The RMS 14 illustrated in FIG. 1 is shown as servicing a waste compactor 18. As indicated, the waste compactor may be equipped with a plurality of sensors such as a pressure transducer, a proximity detector, a low oil sensor, various photo-eye detectors, and ultrasonic sensors. The signals from these units are provided to a programmable logic computer (controller—PLC or microcomputer) 20 which connects via the virtual private network 16 to the central computer 10 through a modem 22. The PLC preprocesses the signals, converting them to digital form if necessary, and transmits them to the server 10 through the modem 22 and network 16 at periodic intervals.” (¶35)], but doesn’t explicitly disclose, “wherein the client module is configured for receiving a plurality of information from   the control station/central platform module, and wherein the plurality of information  comprise total run time alerts and anomaly detection alerts, and wherein the client module is further configured for transmitting a plurality of commands to  the control station/central platform module, and wherein the plurality of 3commands comprise reset device command, auto learn command, new threshold command and a command for setting time alerts,” “wherein the plurality of sensors are configured for monitoring  environmental conditions in which an employee is engaged in work related activities by measuring a plurality of physical parameters in the working environment for sensing an unsafe working environment for the employee in the organization and for measuring a time spent by the employee in performing the work related activities, and wherein the plurality of assets and entities are machines, equipments, human users and computing devices, and 	wherein the physical structures  include bridges over railways,  bridges over water bodies, escalators, apartments, skyscrapers, bridges for metro, flyover and elevator structures, and wherein the plurality of  assets and entities are remotely located assets and entities across geographies.”
	However, regarding the amended claim 1, Schick et al. (US20020065698A1) discloses, “wherein the client module is configured for receiving a plurality of information from   the control station/central platform module, and wherein the plurality of information  comprise total run time alerts and anomaly detection alerts,” [See the monitored data includes total run time data (e.g.; the time asset has been operating); see the monitored data is analyzed by the central controller 18; the central controller 18 detects anomaly and determines recommended actions based on the run time data monitored; the central controller 18 sends anomaly alert and total run time alert (e.g.; based on data monitored during the run time and sending alert real time during run time): “The monitored data may be used to determine a respective mobile asset “operating mode”,” “The monitored data may be accumulated or counted to determine the amount of time each respective mobile asset has been in any given operating mode, and to determine changes and severity level in the operational modes.” “Correction factors based on ambient conditions, such as temperature, humidity, etc., may be incorporated to more accurately calculate the most suitable operational mode to be assigned. The processing elements may be configured to provide data useful to determine maintenance actions appropriate to the actual operational conditions of any given asset.” (¶35)… “One exemplary matrix for determining the operational mode of the mobile asset may be as illustrated in Table 1, wherein a steady state condition may correspond to meeting a respective set of rules, such as the following exemplary set of rules:” (¶36)… “Steady State=Stable engine block temperature, e.g., inferred from oil temperature, Time of operation and ambient conditions for applicable vehicle model;” (¶37)… “Computers and/or personnel located at the data center 18 may analyze the data 48 and identify that the anomaly exists 58 and determine that a maintenance action 60 is recommended.” (¶31)];
	“wherein the client module is further configured for transmitting a plurality of commands to  the control station/central platform module, and wherein the plurality of 3commands comprise” “new threshold command” [See the mobile asset sends commands to the central controller to perform update of the set points (e.g.; new threshold command):  “onboard processing of data may be conducted to facilitate communication of data from the mobile asset to the data center. Examples of such on-board data processing are illustrated in Table 8 below. TABLE 8 On-Board Data Reduction (Vehicle Set Points (Speed Governors))” (¶73)… “Such system to support modifications of controls set points such as governor settings based on central or distributed decision making by experts or the system itself.” (¶101)];
	“wherein the client module is further configured for transmitting a plurality of commands to  the control station/central platform module, and wherein the plurality of 3commands comprise” “a command for setting time alerts,” [See the mobile asset sends commands to the central controller where commands include time related alert settings (e.g.; data monitored in real time is sent to central controller) and in response, the central controller analyzes the received data and performs alert settings in real time (e.g.; fault alert setting): “Data regarding the location of the mobile asset and its operating parameters may be transferred periodically or in real time to a data base 18 by a data link 20,” (¶22)… “The trends are calculated by comparing values for a given parameter over a period of time and comparing those values with historical data for identical vehicle systems. This enables rapid and accurate correlation of trending data with a dedicated fault occurrence experience database. The trends are preferably calculated based in part on prior downloads collected in the database.” (¶41)… “Once an unfavorable trend is detected, it is identified by processing element 118 with a stored fault code as indicated at 128.” “Examples of faults that may be categorized include, without limitation, overcurrents, flashovers, crankcase overtemperatures, crankcase overpressures, communication failures, electrical ground failures, air conditioner converter failures, propulsion system faults, auxiliary system faults, propulsion motor faults, auxiliary motor faults, auxiliary system charging faults, engine cooling system faults, oil system faults, control wiring faults, and microelectronics faults.” (¶43)], but doesn’t explicitly disclose, “wherein the client module is further configured for transmitting a plurality of commands to  the control station/central platform module, and wherein the plurality of 3commands comprise reset device command, auto learn command,” “wherein the plurality of sensors are configured for monitoring  environmental conditions in which an employee is engaged in work related activities by measuring a plurality of physical parameters in the working environment for sensing an unsafe working environment for the employee in the organization and for measuring a time spent by the employee in performing the work related activities, and wherein the plurality of assets and entities are machines, equipments, human users and computing devices, and 	wherein the physical structures  include bridges over railways,  bridges over water bodies, escalators, apartments, skyscrapers, bridges for metro, flyover and elevator structures, and wherein the plurality of  assets and entities are remotely located assets and entities across geographies.”
However, regarding the amended claim 1, Shima et al. (US20140172241A1) discloses, “wherein the client module is further configured for transmitting a plurality of commands to  the control station/central platform module, and wherein the plurality of 3commands comprise reset device command,” [See the restart command is transmitted (e.g.; restarting the TPMS sensor 2 such the sensor device is reset): “During the time t3, when the vehicle starts to travel once again and the centrifugal acceleration exceeds the travel-phase determination threshold g0, the motion flag is set to ON, and the TPMS sensor 2 restarts the transmission of data.” (¶142)];
“wherein the client module is further configured for transmitting a plurality of commands to  the control station/central platform module, and wherein the plurality of 3commands comprise” “auto learn command,” [See the auto learn command is transmitted (e.g.; when at step 40 motion flag Fm has passed as shown in figure 5) and based on that the auto learning mode is selected (e.g.; step s43): “In step S40 it is determined whether or not more of the OFF time for the motion flag Fm has passed than a prescribed time (for example, 15 minutes). When more than the predetermined time has passed, it is determined that it is possible a tire rotation took place and the control continues to step S43;” (¶54)… “In step S43, the auto-learning mode is selected.” (¶55)], but doesn’t explicitly disclose, “wherein the plurality of sensors are configured for monitoring  environmental conditions in which an employee is engaged in work related activities by measuring a plurality of physical parameters in the working environment for sensing an unsafe working environment for the employee in the organization and for measuring a time spent by the employee in performing the work related activities, and wherein the plurality of assets and entities are machines, equipments, human users and computing devices, and 	wherein the physical structures  include bridges over railways,  bridges over water bodies, escalators, apartments, skyscrapers, bridges for metro, flyover and elevator structures, and wherein the plurality of  assets and entities are remotely located assets and entities across geographies.”
However, regarding the amended claim 1, none of the Vainberg et al. (US20150066782A1), Schick et al. (US20020065698A1), Ali et al. (US20150077263A1), DOUROS et al. (US20020120374A1), Shum (US20070021269A1), Shima et al. (US20140172241A1), or Price et al. (US20130328688A1) taken either alone or in obvious combination disclose, A system, having all the claimed features of applicant’s instant invention, specifically including:	
A system for remote and non-intrusive monitoring of a plurality of assets and entities, the system comprises: 
	“a plurality of sensors configured for measuring a plurality of physical parameters of an asset and/or entity of the plurality of assets and entities; and 
	a transceiver coupled with each  of the plurality of sensors, and wherein the transceiver is configured for transmitting the plurality of physical parameters measured by the sensors;  
the transceiver, and wherein the control station/central platform module is 2configured for transmitting one or more operational instructions to the plurality of sensors and for receiving the plurality of measured physical parameters from the sensors; 
	a processing unit provided in the control station/central platform module, and wherein the processing unit is configured for processing the  plurality of measured physical parameters received from the plurality of sensors; 
	an analyzer unit provided in the control station/central platform module, and wherein the analyzer unit is configured for analyzing the plurality of measured physical parameters to detect an anomaly; and 
	a machine learning module provided in the control station/central platform module, and wherein the machine learning module is configured for identifying context related to the plurality of measured physical parameters and extracting relevance of each of the plurality of measured physical parameters  to contextually provide actions to be taken; 
	a client module remotely or locally connected to the control station/central platform module through wired or wireless means, and wherein the client module is configured for receiving a plurality of information from   the control station/central platform module, and wherein the plurality of information  comprise total run time alerts and anomaly detection alerts, and 
	wherein the client module is further configured for transmitting a plurality of commands to  the control station/central platform module, and wherein the plurality of 3commands comprise reset device command, auto learn command, new threshold command and a command for setting time alerts,
	wherein the plurality of sensors are configured for  using with any type of  assets and entities of the plurality of assets and entities and for acting as an add-on module to measure  performance of machines, physical structures and human employees in an organization, and 
	wherein the plurality of sensors are provided as a wearable device when the entity is the human employee in  the organization, and 
	wherein the plurality of sensors are designed to be attached to  apparel or work apparatus of the human employee, and 
	wherein the plurality of sensors are configured for monitoring  environmental conditions in which an employee is engaged in work related activities by measuring a plurality of physical parameters in the working environment for sensing an unsafe working environment for the employee in the organization and for measuring a time spent by the employee in performing the work related activities, and 
	wherein the plurality of assets and entities are machines, equipments, human users and computing devices, and 
	wherein the physical structures  include bridges over railways,  bridges over water bodies, escalators, apartments, skyscrapers, bridges for metro, flyover and elevator structures, and 
	wherein the plurality of  assets and entities are remotely located assets and entities across geographies.”
Claims 2-3, 6, 8 are allowed based on their dependencies on claim 1.
Claims 9-10:
Claim 9:
	Regarding claim 9, Vainberg et al. (US20150066782A1), Price et al. (US20130328688A1), Ali et al. (US20150077263A1), DOUROS et al. (US20020120374A1), and Shum (US20070021269A1) disclose all the elements as presented in the previous office action mailed on 12/21/2020.
	However, regarding the amended claim 9, Vainberg et al. (US20150066782A1) discloses, “connecting a client module remotely or locally to the control station/central platform module through wired or wireless means,” [See the client module (e.g.; RMS 14) is remotely (e.g.; network 16) connected to the central control server 10: “The RMS 14 illustrated in FIG. 1 is shown as servicing a waste compactor 18. As indicated, the waste compactor may be equipped with a plurality of sensors such as a pressure transducer, a proximity detector, a low oil sensor, various photo-eye detectors, and ultrasonic sensors. The signals from these units are provided to a programmable logic computer (controller—PLC or microcomputer) 20 which connects via the virtual private network 16 to the central computer 10 through a modem 22. The PLC preprocesses the signals, converting them to digital form if necessary, and transmits them to the server 10 through the modem 22 and network 16 at periodic intervals.” (¶35)], but doesn’t explicitly disclose, “wherein the client module is configured for receiving a plurality of information from , and wherein the plurality of 6information  comprise total run time alerts and anomaly detection alerts, and wherein the client module is further configured for transmitting a plurality of commands to  the control station/central platform module, and wherein the plurality of commands comprise reset device command, auto learn command, new threshold command and a command for setting time alerts;” “wherein the plurality of sensors are configured for monitoring  environmental conditions in which an employee is engaged in work related activities by measuring a plurality of physical parameters in the working environment for sensing an unsafe working environment for the employee in the organization and for measuring a time spent by the employee in performing the work related activities, and wherein the plurality of assets and entities are machines, equipments, human users and computing devices, and wherein the physical structures  include bridges over railways, bridges over water bodies, escalators, apartments, 7skyscrapers, bridges for metro, flyover and elevator structures, and wherein the plurality of  assets and entities are remotely located assets and entities across geographies.”
	However, regarding the amended claim 9, Schick et al. (US20020065698A1) discloses, “wherein the client module is configured for receiving a plurality of information from , and wherein the plurality of 6information  comprise total run time alerts and anomaly detection alerts,” [See the monitored data includes total run time data (e.g.; the time asset has been operating); see the monitored data is analyzed by the central controller 18; the central controller 18 detects anomaly and determines recommended actions based on the run time data monitored; the central controller 18 sends anomaly alert and total run time alert (e.g.; based on data monitored during the run time and “The monitored data may be used to determine a respective mobile asset “operating mode”,” “The monitored data may be accumulated or counted to determine the amount of time each respective mobile asset has been in any given operating mode, and to determine changes and severity level in the operational modes.” “Correction factors based on ambient conditions, such as temperature, humidity, etc., may be incorporated to more accurately calculate the most suitable operational mode to be assigned. The processing elements may be configured to provide data useful to determine maintenance actions appropriate to the actual operational conditions of any given asset.” (¶35)… “One exemplary matrix for determining the operational mode of the mobile asset may be as illustrated in Table 1, wherein a steady state condition may correspond to meeting a respective set of rules, such as the following exemplary set of rules:” (¶36)… “Steady State=Stable engine block temperature, e.g., inferred from oil temperature, Time of operation and ambient conditions for applicable vehicle model;” (¶37)… “Computers and/or personnel located at the data center 18 may analyze the data 48 and identify that the anomaly exists 58 and determine that a maintenance action 60 is recommended.” (¶31)];
	“wherein the client module is further configured for transmitting a plurality of commands to  the control station/central platform module, and wherein the plurality of commands comprise” “new threshold command” [See the mobile asset sends commands to the central controller to perform update of the set points (e.g.; new threshold command):  “onboard processing of data may be conducted to facilitate communication of data from the mobile asset to the data center. Examples of such on-board data processing are illustrated in Table 8 below. TABLE 8 On-Board Data Reduction (Vehicle Set Points (Speed Governors))” (¶73)… “Such system to support modifications of controls set points such as governor settings based on central or distributed decision making by experts or the system itself.” (¶101)];
	“wherein the client module is further configured for transmitting a plurality of commands to  the control station/central platform module, and wherein the plurality of commands comprise” “a command for setting time alerts;” [See the mobile asset sends commands to the central controller where commands include time related alert settings (e.g.; data monitored in real time is sent to central controller) and in response, the central controller analyzes the received data and performs alert settings in real time (e.g.; fault alert setting): “Data regarding the location of the mobile asset and its operating parameters may be transferred periodically or in real time to a data base 18 by a data link 20,” (¶22)… “The trends are calculated by comparing values for a given parameter over a period of time and comparing those values with historical data for identical vehicle systems. This enables rapid and accurate correlation of trending data with a dedicated fault occurrence experience database. The trends are preferably calculated based in part on prior downloads collected in the database.” (¶41)… “Once an unfavorable trend is detected, it is identified by processing element 118 with a stored fault code as indicated at 128.” “Examples of faults that may be categorized include, without limitation, overcurrents, flashovers, crankcase overtemperatures, crankcase overpressures, communication failures, electrical ground failures, air conditioner converter failures, propulsion system faults, auxiliary system faults, propulsion motor faults, auxiliary motor faults, auxiliary system charging faults, engine cooling system faults, oil system faults, control wiring faults, and microelectronics faults.” (¶43)], but doesn’t explicitly disclose, 
“wherein the client module is further configured for transmitting a plurality of commands to  the control station/central platform module, and wherein the plurality of commands comprise reset device command, auto learn command,” “wherein the plurality of sensors are configured for monitoring  environmental conditions in which an employee is engaged in work related activities by measuring a plurality of physical parameters in the working environment for sensing an unsafe working environment for the employee in the organization and for measuring a time spent by the employee in performing the work related activities, and wherein the plurality of assets and entities are machines, equipments, human users and computing devices, and wherein the physical structures  include bridges over railways, bridges over water bodies, escalators, apartments, 7skyscrapers, bridges for metro, flyover and elevator structures, and wherein the plurality of  assets and entities are remotely located assets and entities across geographies.”
However, regarding the amended claim 9, Shima et al. (US20140172241A1) discloses, “wherein the client module is further configured for transmitting a plurality of commands to  the control station/central platform module, and wherein the plurality of commands comprise reset device command,” [See the restart command is transmitted (e.g.; restarting the TPMS sensor 2 such the sensor device is reset): “During the time t3, when the vehicle starts to travel once again and the centrifugal acceleration exceeds the travel-phase determination threshold g0, the motion flag is set to ON, and the TPMS sensor 2 restarts the transmission of data.” (¶142)];
“wherein the client module is further configured for transmitting a plurality of commands to  the control station/central platform module, and wherein the plurality of commands comprise” “auto learn command,” [See the auto learn command is transmitted (e.g.; when at step 40 motion flag Fm has passed as shown in figure 5) and based on that the auto learning mode is selected (e.g.; step s43): “In step S40 it is determined whether or not more of the OFF time for the motion flag Fm has passed than a prescribed time (for example, 15 minutes). When more than the predetermined time has passed, it is determined that it is possible a tire rotation took place and the control continues to step S43;” (¶54)… “In step S43, the auto-learning mode is selected.” (¶55)], but doesn’t explicitly disclose, “wherein the plurality of sensors are configured for monitoring  environmental conditions in which an employee is engaged in work related activities by measuring a plurality of physical parameters in the working environment for sensing an unsafe working environment for the employee in the organization and for measuring a time spent by the employee in performing the work related activities, and wherein the plurality of assets and entities are machines, equipments, human users and computing devices, and wherein the physical structures  include bridges over railways, bridges over water bodies, escalators, apartments, 7skyscrapers, bridges for metro, flyover and elevator structures, and wherein the plurality of  assets and entities are remotely located assets and entities across geographies.”
However, regarding the amended claim 9, none of the Vainberg et al. (US20150066782A1), Schick et al. (US20020065698A1), Ali et al. (US20150077263A1), DOUROS et al. (US20020120374A1), Shum (US20070021269A1), Shima et al. (US20140172241A1), or Price et al. (US20130328688A1) taken either alone or in obvious combination disclose, A method, having all the claimed features of applicant’s instant invention, specifically including:	
A method for remote and non-intrusive monitoring of a plurality of assets and entities, the method comprising the steps of: 
	“installing a plurality of sensors at one or more predetermined locations  of a physical structure to be monitored; 
	measuring, as parameters, vibrations and changes in an orientation of the physical structure  in a three dimensional axis using the plurality of sensors; 
	transmitting the measured parameters to a control station/central platform module via transceiver coupled to each  of the sensors; 
	processing and analyzing the  received measured parameters to detect an anomaly using a processing unit and an analyzer unit respectively; and 
	generating an alert upon detecting the at least one anomaly; 
	connecting a client module remotely or locally to the control station/central platform module through wired or wireless means, and wherein the client module is configured for receiving a plurality of information from , and wherein the plurality of 6information  comprise total run time alerts and anomaly detection alerts, and 
	wherein the client module is further configured for transmitting a plurality of commands to  the control station/central platform module, and wherein the plurality of commands comprise reset device command, auto learn command, new threshold command and a command for setting time alerts; 
	wherein the plurality of sensors  are configured for  using with any type of  assets and entities of the plurality of assets and entities and for acting as an add-on module to measure  performance of machines, physical structures and human employees in an organization, and 
	wherein the plurality of sensors are provided as a wearable device when the entity is the human employee in  the organization, and 
	wherein the plurality of sensors are designed to be attached to  apparel or work apparatus of the human employee, and 
	wherein the plurality of sensors are configured for monitoring  environmental conditions in which an employee is engaged in work related activities by measuring a plurality of physical parameters in the working environment for sensing an unsafe working environment for the employee in the organization and for measuring a time spent by the employee in performing the work related activities, and 
	wherein the plurality of assets and entities are machines, equipments, human users and computing devices, and
	wherein the physical structures  include bridges over railways, bridges over water bodies, escalators, apartments, 7skyscrapers, bridges for metro, flyover and elevator structures, and 
	wherein the plurality of  assets and entities are remotely located assets and entities across geographies.”

Claim 10 is allowed based on their dependencies on claim 10.
It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/M.S./
Examiner
Art Unit 2116




/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116